1                                                                               JUDGE ROBERT J. BRYAN
2

3

4

5                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
6                                           AT TACOMA

7    UNITED STATES OF AMERICA,                                    )
                                                                  )
8                   Plaintiff,                                    )   No.   CR19-5059 RJB
                                                                  )
9
        vs.                                                       )   ORDER ON DEFENDANT’S
                                                                  )   MOTION TO CONTINUE PRE-
10
     DAVID CONDADO-CARRANZA,                                      )   TRIAL MOTIONS CUTOFF DATE,
11                                                                )   PRETRIAL CONFERENCE AND
                    Defendant.                                    )   TRIAL DATE
12                                                                )

13
              Before this Court is a motion to continue the pre-trial motions cutoff date set for
14
     March 18, 2019, the pretrial conference set for April 12, 2019 and the trial date scheduled for
15
     April 22, 2019.
16
              There are over 1,000 pages of discovery, all of which is in English, along with
17
     various audio recordings, all of which are in Spanish, and additional time is needed to review
18
     all of the material, and to translate all printed documents for the defendant. Further, multiple
19
     trips to the FDC will be necessary to meet with the defendant to review discovery, with the
20   assistance of an interpreter.
21            Mr. Condado-Carranza is aware of this motion, has no objection, and has filed a
22   waiver of speedy trial.
23            AUSA Joseph Silvio is aware of this motion and has no objection to this request.

24            Counsel for defendant Luis Rincon-Solorio, Joseph B. Feldman, is aware of this

25   motion and his client has filed a waiver of speedy trial.


      Order on Defendant’s Motion to Continue Pre-trial Motions         HESTER LAW GROUP, INC., P.S.
      Cutoff and Trial Date - 1                                         1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                                            TACOMA, WASHINGTON 98405
                                                                                   (253) 272-2157
1             That the Court finds, after a consideration of all relevant information (including the
2    declaration filed by Lance M. Hester in support of the motion for a continuance) and the

3    circumstances of this case, that without this continuance the defendant will be prejudiced and

4    the ability to properly prepare for trial would be impaired. Failure to grant a continuance

5    under these circumstances would result in a miscarriage of justice. The ends of justice would

6
     best be served by the granting of the motion for continuance to ensure continuity of counsel

     and adequate trial preparation. The ends of justice outweigh the best interests of the public
7
     and the defendant in having the matter brought to trial sooner.
8
              For these reasons, the Court finds the defendant’s motion for continuance should be
9
     granted.
10
              The pre-trial motions cutoff date presently scheduled for March 18, 2019 shall be
11
     stricken.
12
              The pre-trial motions cutoff date shall be scheduled for July 2, 2019.
13
              The pretrial conference presently scheduled for April 12, 2019 shall be stricken.
14
              The pretrial conference shall be continued to July 26, 2019, at 8:30 a.m.
15
              The trial date presently scheduled for April 22, 2019 shall be STRICKEN.
16            The trial date shall be scheduled for August 5, 2019.
17            The period of delay resulting from this continuance from the current trial date of
18
     April 22, 2019 to the new trial date of August 5, 2019, is hereby excluded for speedy trial
19
     purposes under 18 USC § 3161(h)(8)(A) and (B) for purposes of computing the time
20
     limitations imposed by the Speedy Trial Act, 18 USC § 3161-3174.
21
     ///
22
     ///
23
     ///
24
     ///
25


      Order on Defendant’s Motion to Continue Pre-trial Motions   HESTER LAW GROUP, INC., P.S.
      Cutoff and Trial Date - 2                                   1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                                      TACOMA, WASHINGTON 98405
                                                                             (253) 272-2157
1             IT IS SO ORDERED.
2             DONE IN OPEN COURT this 19th day of March, 2019.

3

4

5
                                                    A
                                                    ROBERT J. BRYAN
                                                    United States District Judge
6

7

8
     Presented by:

     HESTER LAW GROUP, INC., P.S.
9
     Attorneys for defendant Condado-Carranza
10
     By: /s/ Lance M. Hester
11       WSB #27813
12

13

14

15

16

17

18

19

20

21

22

23

24

25


      Order on Defendant’s Motion to Continue Pre-trial Motions           HESTER LAW GROUP, INC., P.S.
      Cutoff and Trial Date - 3                                          1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                                              TACOMA, WASHINGTON 98405
                                                                                    (253) 272-2157
